DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4, 11, 14 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Tang US PG Pub 2012/0103367 A1.  

Regarding claim 1 where it is disclosed by Tang to have a robotic cleaner as shown in at least figures 11-12.  Tang also discloses their system having, “ A robotic cleaning apparatus for cleaning a cleaning space [figures 11-12 and abstract], the robotic cleaning apparatus comprising: a communication interface [paragraph 149 of Tang describes the robot 
Regarding claim 4 where it is disclosed by Tang to have a dirt/dust sensor which includes a dust sensor described in at least paragraph 105 and having an image collection device and processing unit in at least paragraph 76.  
Regarding claim 11 which the corresponding method claim for system claim 1 and thus rejected for the same reasons as stated for claim 1 above.  
Regarding claim 14 which the corresponding method claim for system claim 4 and thus rejected for the same reasons as stated for claim 4 above.  
Regarding claim 20 which the corresponding computer program product claim for method claim 11 and thus rejected for the same reasons as stated for claim 11 above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Pickover et al., US PG pub 2018/0080188 A1 (Pickover).  

Regarding claim 2 where all the limitations of claim 1 are disclosed by Tang as described above.  Where it is also disclosed by Tang to have their system sense dirt and dust on the floor as described above and a map of the area.  However, they do not specifically us a “learning model learned to determine a location…”
Pickover is directed to a cleaning robotic device as shown in at least figures 1-3.  Where it is disclosed by Pickover in at least paragraphs 41 and 45 to have their system using a learning model learned to determine a location.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Tang by Pickover, where they are both directed to the same field of endeavor of robotic control systems.  Where one would have been motivated to modify Tang by Pickover, by the use of a known technique to improve similar devices in the same way.  Where in this instance the modification of Tang whom does not have their system use learning models to help the robot identify the objects it is picking up.  Where this would be advantageous as it would allow the robot to determine how much suction would be required based on what it has to vacuum using the neural network to identify the dirt and debris.  This allow the system to adjust the vacuum power and make sure that the battery can last longer instead of running at full power all the time.  
Regarding claim 12 which is the corresponding method claim for system claim 2 and thus rejected for the same reasons as stated for claim 2 above.  

Claims 5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Zhang et al., US PG pub 2016/0167233 (hereafter Zhang).  

Regarding claim 5 where all the limitations of claim 1 are disclosed by Tang as described above.  Tang does have the robotic vacuum have a dirt sensor that can detect dirt in the space being cleaned.  However, it is not specifically disclosed by Tang to have their system also include a camera that is in the cleaning space and that can capture dirt information.  
 Zhang is directed to a robotic device that cleans an area as shown in at least figure 1.  Where in figure 1 it is also shown by Zhang to have their system include a camera as shown as device 110 that monitors the area for dirt and provides that information to the robotic device.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Tang by Zhang where they are both directed to the same filed of endeavor of robotic systems.  Where one would have wasted to modify Tang whereby using a known technique to improve similar devices in the same way, as taught by Zhang.  Where in this instance the modification of Tang whom does not use external cameras to monitor for dirt in spaces and hence allow the system to instruct the robot to move to areas which have become soiled instead of cleaning the whole space thus allowing for spot cleaning versus the whole area, by using the camera to watch for dirt, as taught by Zhang.  This allow the robot to be used efficiently as it can spot clean versus whole room clean and touch up areas when need be.  
Regarding claim 15 which the corresponding method claim for system claim 5 and thus rejected for the same reasons as stated for claim 5 above.  

Claims 6 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tani US PG pub 2005/0216122 A1.  

Regarding claim 6 where all the limitations of claim 1 are disclosed by Tang as described above.  Where it is not specifically disclosed by Tang to have their system also determine the cleaning strength of the robotic vacuum based on the dirt level.  
Tani is directed to a self-propelled cleaner as shown in at least figures 2 and 9.  Tani’s invention can adjust the vacuum suction power based on the mode the vacuum is running in as described in paragraph 67.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tang by Tani, who are both directed to the same field of endeavor of robotic cleaners.  Where one would have been motivated to modify Tang by the teachings of Tani, by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Tang whom does not have their system adjust the suction power based on the dirt level and thus is a constant high suction which would lead to battery drain fast.  Where as if the suction speed was adjusted based on dirt level the batter charge level could be better managed and the system could clean more area in one charge using the variable suction speed, which is more efficient and leads to less battery degradation due to charge and depletion cycles.  
Regarding claim 16 which the corresponding method claim for system claim 6 and thus rejected for the same reasons as stated for claim 6 above.  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang and Tani as applied to claim 6 above and further in view of Moshkina-Martinson et al., US PG Pub 2018/0284786 A1 (hereafter Moshkina).  

Regarding claim 7 where all the limitations of claim 6 are disclosed by Tang and Tani (hereafter Tang’), as described above.  However, it is not specifically disclosed by Tang’ to have their system also have a plurality of modes on their robotic device and clean the space based on the cleaning mode.  
Moshkina is directed to a robot cleaner with numerous cleaning modes as shown in at least figures 1-3 and 10.  Where it is disclosed by Moshkina in at least paragraphs 3-5 and 28 to have their system having a higher power intensive cleaning mode or a normal power mode.  The mode would be used in the whole area and thus read upon by applicants claim.  Where the cleaning target area is considered to the be the whole area that needs to be cleaned by the robot.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tang’ by Moshkina where they are both directed to the same field of endeavor of robotic cleaning system and the control of said systems.  Where one would have been motivated to modify Tang by Moshkina by the use of a known technique to improve similar devices in the same way, as taught by Moshkina.  Where in this instance the modification of Tang’ who does not have different cleaning modes as taught by Moshkina, where by the robotic 
Regarding claim 8 where all the limitations of claim 7 are disclosed by Tang’ and Moshkina as described above.  Where it is further disclosed by Moshkina in at least table 1, page 9, of their specification to have the suction speed being based on the selected cleaning mode.  The cleaning target area is the whole area that needs to be cleaned.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tang’ by Moshkina where they are both directed to the same field of endeavor of robotic cleaning system and the control of said systems.  Where one would have been motivated to modify Tang by Moshkina by the use of a known technique to improve similar devices in the same way, as taught by Moshkina.  Where in this instance the modification of Tang’ who does not have different cleaning modes as taught by Moshkina, where by the robotic device would be able to clean differently based on the dirty level.  This would allow for more efficient operation of the robotic cleaner as it would clean based on the mode selected.  
Regarding claim 9 where all the limitations of claim 7 are disclosed by Tang’ and Moshkina as described above.  Where it is further disclosed by Moshkina in at least table 1 on page 9 to have their system also a few modes such as gentle mode, fast mode, thorough mode and balanced mode.  
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tang’ by Moshkina where they are both directed to the same field of endeavor of robotic cleaning system and the control of said systems.  Where one would have been motivated to modify Tang by Moshkina by the use of a known technique to improve similar devices in the same way, as taught by Moshkina.  Where in this instance the modification of 
Regarding claim 17 which the corresponding method claim for system claim 7 and thus rejected for the same reasons as stated for claim 7 above. 
Regarding claim 18 which the corresponding method claim for system claim 8 and thus rejected for the same reasons as stated for claim 8 above.  
Regarding claim 19 which the corresponding method claim for system claim 9 and thus rejected for the same reasons as stated for claim 9 above.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Moshkina.  

Regarding claim 10 where all the limitations of claim 1 are disclosed by Tang as described above.  Where it is not specifically disclosed by Tang to have their system determine the battery charge state and based on this information determine the clean mode.  The target cleaning area is the whole area that needs to be cleaned.  
Moshkina is directed to a robot cleaner with numerous cleaning modes as shown in at least figures 1-3 and 10.  Where it is disclosed by Moshkina in at least page 9, table 1, to have their system having a higher numerous cleaning modes that take in to consideration the power level in the battery.  Where it is disclosed by Moshkina in paragraph 127 to have their system also acquire the battery level of the robotic cleaner.  The mode would be used in the whole area 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tang’ by Moshkina where they are both directed to the same field of endeavor of robotic cleaning system and the control of said systems.  Where one would have been motivated to modify Tang by Moshkina by the use of a known technique to improve similar devices in the same way, as taught by Moshkina.  Where in this instance the modification of Tang’ who does not have different cleaning modes as taught by Moshkina, where by the robotic device would be able to clean differently based on the dirty level.  This would allow for more efficient operation of the robotic cleaner as it would clean based on the mode selected.  

Allowable Subject Matter

Claims 3 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664